Gaynor, J.:
Section 988 of the city charter allows an appeal to this court within á time limited from an order confirming the report of commis^ *493sioners of estimate and assessment, but provides that “the taking of an appeal by any person or persons shall not operate to stay the proceedings under this act, except as to the particular parcel of real estate with which the appeal is concerned; and the qrder confirming the said report or reports shall be deemed to be final and conclusive upon all parties and persons affected thereby who have not appealed.” This appellant did not appeal from the order of confirmation within the time limited, nor did the city. The award to it is therefore final and conclusive and has to be paid by the city. It therefore played the part of an intermeddler in moving to vacate the orders extending the time of the respondent to print and file the papers on her appeal from the said order of confirmation, in respect of the award to her, and in appealing from the orders denying its said motions. In any case the brief of its counsel might well have refrained from using such-epithets and accusations as “insincere”, “positive impertinence”, “insincere subterfuge”, “snap proceeding” and “incompetence” toward his learned opponent, but all the more so when he is" thrusting his client into matters that do not concern it. • '
The orders should be affirmed.
Jenks, Hooker, Rich "and Miller, JJ., concurred.
Orders affirmed, with ten dollars costs and disbursements.